14-56004-tjt   Doc 82   Filed 04/30/20   Entered 04/30/20 14:57:58   Page 1 of 3
14-56004-tjt   Doc 82   Filed 04/30/20   Entered 04/30/20 14:57:58   Page 2 of 3
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                         Case No. 14-56004-tjt

 Alonzo L. Thomas, Sr.                          Chapter 13

 Debtor.                                        Judge Thomas J. Tucker

                                     PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Response to Notice of Final Cure
Payment has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on April 30, 2020 to the following:

          Alonzo L. Thomas, Sr., Debtor
          923 Beard St.
          Port Huron, MI 48060

          Robert W. Bishop, Debtor’s Counsel
          bermanbishop@gmail.com

          Tammy L. Terry, Chapter 13 Trustee
          mieb_ecfadmin@det13.net

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov
                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (OH 0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor




   14-56004-tjt      Doc 82    Filed 04/30/20   Entered 04/30/20 14:57:58      Page 3 of 3
